IN THE COMMONWEALTH COURT OF PENNSYLVANIA


The Bradley Center, a Pennsylvania    :
Non-Profit Corporation                :
                                      :
            v.                        :   No. 2028 C.D. 2016
                                      :
North Strabane Township, and Linden :
Vue Homeowners Association, Inc., :
and Majestic Hills Homeowners         :
Association                           :
                                      :
Appeal of: Linden Vue Homeowners :
Association, Inc., and Majestic Hills :
Homeowners Association                :


                                     ORDER

             NOW, April 5, 2018, having considered appellants’ application for

reargument and appellee The Bradley Center Inc.’s answer in response thereto, the

application is denied.




                                          MARY HANNAH LEAVITT,
                                          President Judge